Citation Nr: 0314608	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  99-06 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.

2.  Entitlement to an increased rating for residuals of a 
fractured left wrist, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased rating for residuals of a 
liver injury, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for residuals of a 
pneumothorax, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to 
November 1973.

The veteran initially appealed from a February 1998 decision 
of the Winston-Salem, North Carolina, Regional Office (RO) of 
the Department of Veterans Affairs (VA) which, in part, 
denied service connection for degenerative joint disease of 
the cervical spine with disc space narrowing, denied service 
connection for a back disorder, denied entitlement to a 
compensable rating for residuals of a fracture of the left 
wrist, denied entitlement to a compensable rating for 
residuals of a pneumothorax, and denied entitlement to a 
compensable rating for residuals of a liver injury, subtotal 
right lobectomy.  

In October 1999, the veteran appeared for a videoconference 
before the undersigned.  In October 2000, the Board denied 
the veteran's claim for a compensable rating for a left wrist 
disability, granted a 10 percent rating for residuals of 
liver injury, found the claims of service connection for 
cervical spine and a low back disorders well grounded, and 
remanded the issues of service connection for cervical spine 
and a low back disorders as well as the issue of an increased 
rating for residuals of a pneumothorax for further 
evidentiary development.  

As to the claims for increased ratings for the left wrist 
disability and residuals of a liver injury, the veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In November 2001, the parties filed a joint 
motion to vacate the Board's October 2000 decision to the 
extent that it failed to award the veteran a compensable 
rating for the veteran's service connected left wrist 
disability and a rating in excess of 10 percent for the 
veteran's service connected residuals of a liver injury.  By 
a November 2001 order, the Court vacated the Board's decision 
in accordance with the joint motion and remanded the case to 
the Board for further action.  In July 2002, the Board 
remanded these two issues for further evidentiary 
development.  

While the above Court and Board actions were taking place, 
the Board notes that the RO, in a November 2000 rating 
decision, implemented the Board's grant of a 10 percent 
rating for the veteran's service connected residuals of a 
liver injury.  In a January 2003 rating decision, the RO 
granted the veteran service connection for degenerative disc 
disease of the lumbar spine and a compression fracture of the 
thoracic spine.  (Parenthetically, the Board notes that, 
because the January 2003 rating decision awarded the veteran 
the maximum benefit allowable by law or regulation, the claim 
of service connection for a low back disorder is no longer in 
appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).)  
Thereafter, in a February 2003 supplemental statement of the 
case, the RO granted the veteran increased, 10 percent, 
ratings for his service connected left wrist disability and 
residuals of a pneumothorax.  Accordingly, the issues on 
appeal are as provided on the first page of the Board's 
decision.

In addition to the issues cited on the cover page of this 
decision, the Board notes that the veteran's attorney, on 
December 7, 2001, filed with the RO a letter that expressed 
disagreement with the May 21, 1997, effective date assigned 
for the increased, 10 percent, rating for residuals of a 
liver injury assigned by the RO in a November 2000 rating 
decision.  However, it appears that such letter, referenced 
as notice of disagreement, was received by the RO more than 
one year after issuance of the December 5, 2000, notice of 
the November 2000 decision that assigned the effective date.  
See 38 C.F.R. §§ 20.302, 20.305, 20.306 (2002).  In any 
event, the issue of entitlement to an earlier effective date 
for the grant of the compensable rating for the residuals of 
liver injury has not been properly developed for appellate 
review and is not intertwined with the issues on appeal.  
Therefore, it is referred back to the RO for appropriate 
action.  

(The issue of an increased rating for service-connected 
residuals of a pneumothorax will be addressed in a remand 
that follows this decision.)


FINDINGS OF FACT

1.  A cervical spine disability was not shown during service, 
or within one year thereafter, and is not shown by credible 
evidence to be related to any incident in service.

2.  The veteran's left wrist disability is manifested by full 
range of motion with complaints of pain at the terminal 15 
degrees of dorsiflexion and reflexion and at the terminal 10 
degrees of medial flexion as well as complaints of tenderness 
at the base of the second metacarpal bone, but no ankylosis.

3.  The veteran's residuals of a liver injury include 
subjective complaints of chest pain, abdominal pain, 
regurgitation, belching, and postprandial epigastric distress 
as well as episodes of diarrhea and constipation with 
objective evidence of tenderness to palpation over the right 
area of the liver and at the site of the drain scar in the 
right mid-clavicular line as well as symptoms of gastro-
esophageal reflux disease, but no adhesions, cirrhosis, or 
other liver disease.


CONCLUSIONS OF LAW

1.  A cervical spine disorder was neither incurred in 
military service nor aggravated by military service; and 
arthritis may not be presumed to have been incurred during 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2002).

2.  The criteria for a rating in excess of 10 percent for 
residuals of a fractured left wrist are not met.  38 U.S.C.A. 
§§ 1155, 1151, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Code 5215 (2002).

3.  The criteria for a rating in excess of 10 percent for 
residuals of a liver injury are not met.  38 U.S.C.A. 
§§ 1155, 1151, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.114, Diagnostic Code 7311 (2001); 38 C.F.R. § 4.114, 
Diagnostic Codes 7301, 7312, 7311, 7344 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act

The Board observes that recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).

In this case, a review of the record on appeal shows VA's 
two-part duty has been fulfilled to the extent possible.  
First, a review of the record on appeal shows VA notified the 
veteran of evidence and information necessary to substantiate 
his claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Second, a review of the record on appeal shows that 
VA, on a number of occasions, notified the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf.  Id.

Specifically, as to VA's duty to notify the veteran of 
evidence and information necessary to substantiate his 
claims, a review of the record on appeal shows that the 
veteran was notified of this information, including notice of 
the new rating criteria for gastrointestinal disorders, by 
the RO, and/or the Board, by the discussion in rating 
decisions, statement of the case, supplemental statements of 
the cases, in letters, and/or in Board remands.  See RO 
decisions dated in February 1998, November 2000, August 2002, 
and January 2003; statement of the case issued in April 1998; 
supplemental statements of the case issued in January 1999, 
June 1999, and February 2003; RO letters to the veteran dated 
in October 1997, December 2000, July 2001, and July 2002; 
Board letter dated in March 2002; and the Board's remands 
dated in October 2000 and July 2002.  In the above documents, 
the veteran was specifically informed of the laws and 
regulations governing his claim for service connection as 
well as his claims for increased ratings.  Therefore, the 
Board finds that VA has no outstanding duty to inform the 
veteran of the information necessary to substantiate his 
claims.

Next, as to VA's duty to notify the veteran of which 
information and evidence he was to provide to VA and which 
information and evidence VA would attempt to obtain on his 
behalf, a review of the record on appeal shows that VA, on a 
number of occasions, provided the veteran with this notice.  
See supplemental statement of the case issued in February 
2003; RO letters to the veteran dated in July 2001 and July 
2002; Board letter dated in March 2002; and the Board's 
remands dated in October 2000 and July 2002.  Therefore, the 
Board finds that VA has met both parts of its notice duties.

The Board recognizes that VA must make reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claims for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claims.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d) (2002).  Here, a review of 
the record on appeal shows the veteran was given notice that 
he needed to file with the RO the names and addresses of all 
places that he received treatment for his disabilities to 
help establish his claim for service connection as well as 
his claims for increased ratings.  See RO letters to the 
veteran dated in July 2001 and July 2002; Board letter dated 
in March 2002; and the Board's remands dated in October 2000 
and July 2002.  The RO thereafter obtained, or the veteran 
filed, all of the veteran's available and identified medical 
records.  In addition, in reply to the RO's and/or the 
Board's notice to the veteran that he needed to file any 
evidence he had that could substantiate his claims, the 
veteran and his representative filed written arguments in 
support of the veteran's claims and the veteran testified at 
a video hearing before the undersigned.  Additionally, a 
review of the record on appeal shows VA obtained examinations 
of the veteran in April 1998, November 2002, and January 2003 
to obtain medical opinion evidence as to the origins or 
etiology of the veteran's cervical spine disability as well 
as the current severity of his service connected left wrist 
and liver disorders.  

Accordingly, because VA has provided the veteran with the 
requisite VCAA notice, because there is no indication that 
there is additional outstanding evidence that is necessary 
for a fair adjudication of these issues, and because the RO 
has already adjudicated the veteran's claims in light of the 
VCAA, adjudication of the claims at this juncture may go 
forward because it poses no risk of prejudice to the veteran.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.



II.  The Merits of the Appeal

As to the merits of the appeal, the veteran contends that his 
current cervical spine problems were caused by his in-service 
motor vehicle accident and therefore he is entitled to 
service connection.  As to his service connected left wrist 
and residuals of a liver injury, the veteran and his 
representative contend that they are more disabling than is 
reflected in the ratings currently assigned by VA and 
increased ratings are therefore warranted.  It is also 
requested that the veteran be afforded the benefit of the 
doubt. 

a.  Service Connection Claim

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  If 
arthritis is manifested to a degree of 10 percent within one 
year after separation from service, it may be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In addition, if a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2002).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  In such instances, however, a grant of service 
connection is warranted only when "all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  38 C.F.R. § 3.303(d) 
(2002).

Additionally, it is well to observe that the Board has the 
responsibility of weighing the evidence, including the 
medical evidence, for purposes of determining where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 
7 Vet. App. 429, 433 (1995).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, Board is mindful that it cannot make its own 
independent medical determinations, and that there must be 
plausible reasons, based upon medical evidence in the record, 
for favoring one medical opinion over another.  Evans, supra; 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991). 

As regards medical evidence, a diagnosis or opinion by a 
health care professional is not conclusive and is not 
entitled to absolute deference.  Thus, the Court has provided 
guidance for weighing medical evidence.  For instance, the 
Court has held that a post-service reference to injuries 
sustained in service, without a review of service medical 
records, is not competent medical evidence.  See Grover v. 
West, 12 Vet. App. 109, 112 (1999).  Further, a bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record.  
See Miller v. West, 11 Vet. App. 345, 348 (1998).  In 
addition, a bare transcription of lay history, unenhanced by 
additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a health care professional.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  Also, a medical opinion is 
inadequate when it is unsupported by clinical evidence.  
Black v. Brown, 5 Vet. App. 177, 180 (1995).  Lastly, a 
medical opinion based on an inaccurate factual premise is not 
probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  
In short, the weight to be accorded the various items of 
evidence in this case is to be based on the quality of the 
evidence and not necessarily on its quantity or source.

In this case, the veteran contends that current cervical 
spine problems were brought about by his in-service motor 
vehicle accident.  In this regard, the Board notes that 
service medical records include a September 1971 
chronological record of medical care (prior to said accident) 
that noted the veteran's complaints of numbness in his 
forearms and hands, as well as on his back and buttocks.  
However, neurological examination at that time was normal and 
the veteran was not given a diagnosis.

Thereafter, the veteran's service medical records and 
contemporaneous private treatment records (i.e., July 1971 
treatment records from Trinity Hospital; July 1971 and 
February 1974 records from Evan R. Williams, M.D.; and August 
1973 to October 1973 VA treatment records), including private 
and service treatment records surrounding the veteran's July 
1971 assault and August 1973 motor vehicle accident as well 
as a November 1973 medical evaluation board report and 
November 1973 separation examination were negative for 
complaints, manifestations, diagnoses, or treatment involving 
the cervical spine.

Specifically, following the veteran's July 1971 assault, the 
veteran's diagnoses were listed as head injury with brain 
concussion, multiple abrasions and contusions, and fractures 
of the left wrist, carpal navicular, and greater multangular.  
Similarly, following the August 1973 motor vehicle accident, 
the veteran's diagnoses were limited to a laceration of the 
liver with post operative right heptic lobectomy, a left 
pneumothorax, and lacerations to the head and left ear.  None 
of the records compiled in association therewith reflect the 
existence of a cervical spine disorder. In addition, cervical 
spine x-rays at that time were negative.  

Thus, the evidence of record that is contemporaneous to the 
veteran's period of military service compels the conclusion 
that the veteran did not sustain a cervical spine injury at 
either the time of his February 1971 assault, the August 1973 
motor vehicle accident, or at any other time prior to his 
discharge from service in November 1973.

Post-service treatment records, dated from February 1974 to 
October 2002, were obtained by VA.  Interestingly, in an 
October 1999 letter to the RO, a Dr. Robert McCosh, a 
chiropractor, reported that, while he no longer had any 
records of the veteran he nonetheless remembered treating him 
"in the mid 1970's for [s]pinal [i]njuries resulting from 
[a] vehicle wreck.  [The veteran] was given manipulation 
treatments to [the] cervical [and] lumbar spine areas."  Dr. 
McCosh was unable to state whether the accident occurred in 
civilian life or the military.  Thereafter, private treatment 
records from Dodge City Medical Center, dated in October 
1974, note the veteran's complaints of waking up with arm 
pain without a diagnosis being made.  

Treatment records from Dodge City Medical Center, dated in 
September 1989, show the veteran's complaints and treatment 
for shoulder pain.  It was opined at that time that the 
veteran needed a neurological evaluation as well as a 
magnetic resonance imaging evaluation (MRI) and a 
computerized tomography (CT) to determine the nature of his 
problem.  Thereafter, an October 1989 treatment record noted 
that the veteran's neck examination was normal and testing 
was negative.  It was then opined that the veteran's 
musculoskeletal complaints were most likely associated with 
"nonspecific arthralagias and rheumatoligical disorder[s] of 
too early to attach a specific name."  

The next time that the post-service record shows the 
veteran's complaints, diagnoses, and/or treatment for 
cervical spine problems is in May 1997.  See VA treatment 
records dated in May 1997.  At that time, the veteran, while 
obtaining physical therapy for multiple joint problems, 
including neck pain, reported having had a problem with neck 
pain with radiating pain and numbness since his August 1973 
motor vehicle accident.  He also reported that this was the 
first time that he had sought treatment for his neck problem.  
After an examination that showed the neck to have full range 
of motion, be supple, and non-tender, the diagnosis was 
possible impingement syndrome.  

VA and private treatment records, starting in June 1997, then 
show the veteran's continued complaints and/or treatment for 
neck pain with radiating pain and numbness variously 
diagnosed as nerve root compression, nerve root entrapment, 
degenerative joint disease, cervical spine stenosis, 
congenital spinal stenosis, hypertonicity, nerve root 
radiculopathy, and spondylolisthesis.  See letters and 
treatment records from Dr. Lisa A. Arrandt dated in June 
1997, July 1997, August 1997, September 1997, October 1997, 
December 1997, October 1999, October 2000, and November 2000; 
VA treatment records dated in December 1998, April 1999, July 
1999, August 1999, October 1999, February 2000, March 2000, 
May 2000, September 2000, February 2002, April 2002, and 
October 2002; VA cervical spine x-ray dated in November 1997 
(no evidence of fracture, subluxation, or significant 
degenerative changes); VA MRI dated in March 2000 (congenital 
spinal stenosis); and treatment records from Kaiser 
Permanente dated in October 2001.  

The record also shows the veteran being given a diagnosis of 
cervical spine degenerative disease beginning in 
approximately June 1997.  See letters and treatment records 
from Dr. Arrandt dated in June 1997, July 1997, August 1997, 
September 1997, October 1997, December 1997, October 1999, 
October 2000, and November 2000; VA treatment record dated in 
July 1999, August 1999, August 1999, and October 1999.  
(Parenthetically, the Board notes that, while the November 
1997 VA cervical spine x-ray was read as not showing evidence 
of fracture, subluxation, or significant degenerative 
changes, Dr. Arrandt read her June 1997 x-ray as showing 
degenerative changes.)

As to the origins or etiology of the veteran's current 
cervical spine disability, the Board notes that Dr. Arrandt, 
in virtually all of her letters to the RO, opined either 
directly or indirectly that the veteran's current cervical 
spine disabilities were caused by the veteran's in service 
motor vehicle accident and/or an in service "ejection seat" 
accident.  See letters and treatment records from Dr. Arrandt 
dated in June 1997, July 1997, August 1997, September 1997, 
October 1997, December 1997, October 1999, October 2000, and 
November 2000 and VA treatment record dated in July 1999, 
August 1999, August 1999, and October 1999.

By contrast, when the veteran was examined by VA in January 
2003 for the express purpose of obtaining medical opinion 
evidence as to the origins or etiology of his cervical spine 
disability, the examiner, after a review of the record on 
appeal and an examination of the veteran, diagnosed the 
veteran with congenital spinal stenosis of the neck and 
opined that it ". . . would not at all be related to any 
trauma or any other event.  This is a congenital problem 
which the veteran has developed and would have developed 
anyway, regardless."

As discussed above, in assessing the probative value of the 
medical evidence of record, the Board is not required to 
accept a doctor's opinion that is based upon the appellant's 
recitation of medical history, or that is made without first 
a review of the record on appeal.  See Godfrey v. Brown, 
8 Vet. App. 113, 121 (1995); Grover v. West, 
12 Vet. App. 109, 112 (1999); Miller v. West, 
11 Vet. App. 345, 348 (1998); Owens v. Brown, 7 Vet. App. 429 
(1995).  

With the above criteria in mind, the Board notes that a 
review of the record on appeal shows that the January 2003 
examiner's opinion, unlike Dr. Arrandt's, was based on a 
review of the record on appeal and not just a history 
provided by the veteran or a partial copy of the record.  

The Board also notes that the January 2003 VA examiner's 
opinion more closely tracks the veteran's medical history as 
found in the in-service and post-service records.  For 
example, the Board notes that, while the veteran's service 
medical records, on one occasion, in September 1971 (i.e., 
before the August 1973 motor vehicle accident), show the 
veteran's complaints of numbness in his forearms and hands, 
as well as other unrelated areas of the body, neurological 
examination was normal and these problems were not attributed 
to a cervical spine disability.  Moreover, while the veteran 
sustained a head laceration at the time of his motor vehicle 
accident, cervical spine x-rays at that time were normal.  
Furthermore, private, VA, and service department reports that 
was prepared at the time of the veteran's assault, subsequent 
motor vehicle accident, and for the purpose of determining 
the veteran's physical condition at discharge do not document 
any cervical spine symptoms, pathology, or treatment during 
service or at the time of the veteran's separation from 
active military service.  They are likewise silent as to the 
"ejection seat" accident which Dr. Arrandt relied on, at 
least in part, for providing her opinion.  (It is noted that 
details surrounding such alleged accident have not been 
provided by the veteran, nor is it otherwise documented in 
the file.)

Thereafter, post-service medical evidence, except for the 
October 1999 letter from Dr. McCosh as well as the October 
1974 treatment record from Dodge City Medical Center, was 
negative for complaints, diagnoses, or treatment for cervical 
spine problems until the veteran first sought help at Dodge 
City Medical Center in 1989 and again at VA in May 1997.  
Tellingly, Dr. McCosh statements were based entirely on his 
memory of events that took place more than 20 years earlier.  
Moreover, while the October 1974 treatment record from Dodge 
City Medical Center noted complaints of waking up with arm 
pain, it did not note cervical spine pain and no diagnosis of 
a cervical spine disability was provided at that time.  

In addition, a review of the post service records shows that 
the veteran, at both earlier and later post-service medical 
examinations, neither complained of adverse cervical spine 
pathology nor was diagnosed with a cervical spine disability.  
See physician statement from Dr. Williams dated in February 
1974 (no reports of adverse cervical spine pathology); VA 
examinations dated in March 1974 (neurological examination 
was normal in all four extremities and musculoskeletal 
examination of the neck was normal) and April 1998 (no 
complaints or diagnoses of cervical spine problems); VA 
hospitalization summary for April 1975; Medical Certificate 
from Dr. William Lee dated in March 1975 (no reports of 
adverse cervical spine pathology); and private treatment 
records from Dodge City Medical Center dated in November 1974 
(neck was normal), July 1977 (neck was normal), January 1978 
(neck was normal), October 1989 (neck was normal), and 
February 1990 (neck was normal).  

Accordingly, given Dr. Arrandt's failure to review the record 
on appeal, given Dr. Arrandt's partial reliance on an 
unsubstantiated in service "ejection seat" accident, given 
the veteran's failure to complain of adverse neck pathology 
in the October 1974 private treatment record, given the fact 
that Dr. McCosh's statements were based entirely on his 
memory of events that took place more then 20 years earlier, 
given the lack of complaints, diagnoses, or treatment for 
adverse neck pathology between 1973 and 1989, and given that 
the January 2003 VA examiner's opinion was based on both a 
review of the record on appeal and an examination of the 
veteran, the Board finds the January 2003 examiner's opinion 
as to the origins and etiology of the veteran's current 
cervical spine disability to be more credible then that of 
Dr. Arrandt. 

In addition, while a review of the evidence of record shows a 
diagnosis of arthritis beginning in approximately 1997, the 
presumptions found at 38 C.F.R. §§ 3.307, 3.309 cannot aid 
the veteran in establishing a claim for service connection, 
because the first manifestations of this disease process do 
not appear in the record until many years after the veteran's 
separation from military service.

The remaining evidence on which the veteran relies to support 
his claim of service connection for a cervical spine 
disability are the lay statements from the veteran and his 
representative as well as the veteran's October 1999 video 
hearing testimony.  As indicated above, they reported, in 
substance, that current cervical spine disability were caused 
by the veteran's in-service motor vehicle accident.  However, 
the Board notes that, while the veteran and his 
representative are competent to describe visible symptoms or 
manifestations of a disease or disability during and after 
service, see Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (lay witnesses are competent to describe painful 
experiences and symptoms that result therefrom), they are not 
shown to be competent to provide medical opinions.  See, 
e.g., Bostain v. West, 11 Vet. App. 124 (1998); Grottveit v. 
Brown, 5 Vet. App. 91 (1993); Moray v. Brown, 5 Vet. App. 211 
(1993) (persons without medical expertise are not competent 
to offer medical opinions); Espiritu v. Derwinski, supra.  As 
such, the Board finds that it will give more weight to the 
January 2003 VA examiner's opinion, the in-service medical 
records, and the post-service medical history than the lay 
assertions by the veteran and his representative.

For these reasons, the Board finds that the preponderance of 
the evidence is against the veteran's claims for service 
connection for cervical spine disability, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 


b.  Increased Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2002).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27 (2002).  Additionally, although regulations require 
that a disability be viewed in relation to its recorded 
history, 38 C.F.R. §§ 4.1, 4.2, when assigning a disability 
rating, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

i.  Left Wrist Disability

Most recently, the RO has rated the veteran's service 
connected left wrist disability as 10 percent disabling under 
38 C.F.R. § 4.71a, Diagnostic Code 5215 (limitation of motion 
of the wrist).  See February 2003 supplemental statement of 
the case.

Under potentially applicable rating criteria, in order to 
receive an increased rating, there must be a showing of 
ankylosis in 20 to 30 degrees of dorsiflexion or worse.  
38 C.F.R. § 4.71a, Diagnostic Code 5214 (2002).  (A 10 
percent rating is the highest rating that may be assigned for 
limitation of motion without ankylosis.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5214, 5215 (2002)).

With the above criteria in mind, the Board notes that a 
review of the record on appeal shows the veteran has 
complained of pain and/or discomfort that affects his wrist 
function.  Moreover, his wrist disability is rated on the 
basis of limitation of motion under Diagnostic Code 5215.  
38 C.F.R. § 4.71a.  However, the veteran has already been 
assigned the highest disability rating available for 
limitation of motion.  In such an instance, where "the 
appellant is already receiving the maximum disability 
rating" for limitation of motion, consideration of the 
provisions of 38 C.F.R. §§ 4.40, 4.45 (2002) is not required.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997); see also 
VAOPGCPREC 36-97 (Dec. 12, 1997).  

Additionally, the Board notes that the veteran's claims file 
does not contain a diagnosis of ankylosis.  (Ankylosis is 
defined as immobility and consolidation of a joint due to 
disease, injury, or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).)  In fact, not only were 
treatment records, dated from February 1974 to October 2002, 
negative for complaints, diagnoses, or treatment for left 
wrist problems, except for an April 1990 treatment record 
from Dodge City Medical Center that noted a not significant 
problem with the pulse in the left wrist, but at the April 
1998 VA examination left wrist range of motion was normal 
without pain on palpation, redness, or effusion.  And, at the 
November 2002 VA examination, the left wrist once again had 
full range of motion, albeit with complaints of pain at the 
terminal 15 degrees of dorsiflexion and reflexion and at the 
terminal 10 degrees of medial flexion.  The veteran also 
complained of tenderness at the base of the second metacarpal 
bone.  Otherwise the wrist was normal in appearance without 
swelling, real tenderness, and normal grip strength as well 
as normal neurological function.  In the absence of 
ankylosis, the Board may not rate the left wrist disability 
as ankylosis under Diagnostic Code 5214.  Johnston, supra.  
Consequently, an increased rating is not warranted for pain 
and limitation of motion caused by the veteran's service-
connected left wrist disability.

In reaching the above conclusion, the Board has not 
overlooked the veteran's October 1999 hearing testimony.  
Specifically, the veteran testified that, when the 
temperature changed and became cold and damp, his left wrist 
would "ache and hurt," with pain radiating up his arm.  He 
also claimed he would get to the point where he could not do 
a lot of heavy lifting with his left arm.  He testified that 
when he used his left wrist, he had pain, and was not able to 
do as much as he used to do, and that it had worsened over 
the past few years.  He received no treatment for his left 
wrist, and only took over-the-counter medications, which 
helped a little.  In response to questioning, the veteran 
testified that his left wrist was not weaker than the right, 
that he did not have less range of motion than on the right 
side, and his lifting ability was not impaired.  He also 
conceded that no physician had told him that the left arm 
pain, centered in the crook of the elbow, was a residual of 
the left wrist fracture.

As reported above, while a lay witness can report the visible 
symptoms or manifestations of a disease or disability, his 
belief as to current severity is not probative evidence 
because only someone qualified by knowledge, training, 
expertise, skill, or education, which the veteran is not 
shown to possess, may provide evidence requiring medical 
knowledge.  See Bostain v. West, 11 Vet. App. 124 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492, (1992); Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  Therefore, the Board 
finds that greater evidentiary weight must be given to the 
clinical evidence of record rather than the veteran's lay 
assertions regarding the severity of his disability.

ii.  Residuals of a Liver Injury

Most recently, the RO has rated the veteran's service 
connected residuals of a liver injury as 10 percent disabling 
under 38 C.F.R. § 4.114, Diagnostic Code 7311 (residuals of 
liver injury).  See RO decisions dated in June 1974 and 
November 2000.

Initially, the Board notes that the rating criteria for 
several gastrointestinal disorders, including those for 
Diagnostic Code 7311, were changed effective July 2, 2001.  
66 Fed. Reg. 29486 (May 31, 2001).  When rating criteria 
change during the pendency of an appeal, the veteran is 
entitled to a decision on the claim under the criteria most 
favorable thereto.  Baker v. West, 11 Vet. App. 163, 168 
(1998); Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The old 
rating criteria may be applied after the effective date of 
the new rating criteria, but the new rating criteria cannot 
be applied to any period prior to the effective date thereof.  
38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a); VAOPGCPREC 3-00 
(Apr. 10, 2000).  (Parenthetically, the Board notes that the 
veteran, in the February 2003 supplemental statement of the 
case, was provided notice of the old and new rating 
criteria).

Under old Diagnostic Code 7311, a noncompensable evaluation 
was assigned if the liver injury healed without residuals 
and, if it did not, residuals were evaluated under the 
provisions of Diagnostic Code 7301 (adhesions of the 
peritoneum).  38 C.F.R. § 4.114 (2001).

New Diagnostic Code 7311 provides that residuals of liver 
injury should be evaluated under the provisions of Diagnostic 
Code 7312 (cirrhosis of the liver), Diagnostic Code 7345 
(chronic liver disease without cirrhosis), or Diagnostic 
Code 7301 (adhesions of the peritoneum), depending on the 
nature of the residuals manifested.  38 C.F.R. § 4.114 
(2002).  

Under Diagnostic Code 7301, a noncompensable rating is 
assigned for mild adhesions of the peritoneum.  A 10 percent 
evaluation contemplates moderate adhesions of the peritoneum, 
with pulling pain on attempting work or with occasional 
episodes of colic pain, nausea, constipation (perhaps 
alternating with diarrhea) or abdominal distention.  A 30 
percent evaluation requires moderately severe adhesions, with 
partial obstruction manifested by delayed motility of barium 
meal and less frequent and less prolonged episodes of pain 
than are present with severe adhesions.  The highest, or 50 
percent evaluation, requires severe adhesions with definite 
partial obstruction shown by x-ray study, frequent and 
prolonged episodes of severe colic, distention, nausea or 
vomiting following severe peritonitis, a ruptured appendix, a 
perforated ulcer, or an operation with drainage.  Id.

Under Diagnostic Code 7312, cirrhosis of the liver is rated 
as 10 percent disabling when manifested by symptoms such as 
weakness, anorexia, abdominal pain, and malaise; 30 percent 
disabling when manifested by portal hypertension and 
splenomegaly, with weakness, anorexia, abdominal pain, 
malaise, and at least minor weight loss; 50 percent disabling 
when manifested by a history of one episode of ascites, 
hepatic encephalopathy, or hemorrhage from varices or portal 
gastropathy (erosive gastritis); 70 percent disabling when 
manifested by a history of two or more episodes of ascites, 
hepatic encephalopathy, or hemorrhage from varices or portal 
gastropathy (erosive gastritis), but with periods of 
remission between attacks; and 100 percent disabling when 
manifested by generalized weakness, substantial weight loss, 
and persistent jaundice, or; with one of the following 
refractory to treatment: ascites, hepatic encephalopathy, 
hemorrhage from varices or portal gastropathy (erosive 
gastritis).  Id.

Under Diagnostic Code 7345, chronic liver disease without 
cirrhosis (including hepatitis B, chronic active hepatitis, 
autoimmune hepatitis, hemochromatosis, and drug-induced 
hepatitis, etc., but excluding bile duct disorders and 
hepatitis C), warrants a noncompensable evaluation when 
nonsymptomatic; a 10 percent evaluation is warranted when 
there is intermittent fatigue, malaise, and anorexia, or 
incapacitating episodes with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain, having a total duration of at least one 
week, but less than two weeks, during the past 12-month 
period; a 20 percent evaluation is warranted when the 
disability is productive of daily fatigue, malaise, and 
anorexia (without weight loss or hepatomegaly), requiring 
dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period; a 40 percent evaluation is warranted in cases of 
daily fatigue, malaise, and anorexia, with minor weight loss 
and hepatomegaly, or; incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) having a total 
duration of at least four weeks, but less than six weeks, 
during the past 12-month period; a 60 percent evaluation is 
warranted for daily fatigue, malaise, and anorexia, with 
substantial weight loss (or other indication of 
malnutrition), and hepatomegaly, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least six weeks during the past 12-month 
period, but not occurring constantly; and a 100 percent 
evaluation is warranted for near-constant debilitating 
symptoms (such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain).  Id.  
An "incapacitating episode" is defined as a period of acute 
signs and symptoms severe enough to require bed rest and 
treatment by a physician.  Id., Note (2).

With the above criteria in mind, the Board notes that the 
veteran essentially contends that his service-connected 
residuals of a liver injury are manifested by diarrhea, 
reflux, and pain on the right side, below the rib cage.  The 
veteran, through his representative, also contended that on 
VA examination in 1998 he was diagnosed with symptoms of 
gastroesophageal reflux disease which were related to his 
service-connected liver injury.  

Contemporaneous medical records, dated from January 1996 to 
October 2002, were obtained by the RO.  These records show 
the veteran's periodic complaints and/or treatment for chest 
pain, abdomen pain, and/or diarrhea, variously diagnosed as 
possible hiatal hernia, reflux esophagitis, gastroenteritis, 
gastroesophageal reflux disease (GERD), acute atypical chest 
pain, a likely gastrointestinal disorder, 
sinusitis/bronchitis, and irritable bowel syndrome.  See 
treatment records from Western Plains Regional Hospital dated 
in January 1996 and February 1996; treatment records from 
Presbyterian Hospital dated in December 1997; treatment 
records from Kaiser dated in August 1999; and VA treatment 
records dated in February 1999, March 1999, July 1999, 
October 1999, December 1999, March 2000, August 2001, 
February 2002, April 2002, and October 2002.  The VA records 
also show the veteran's GERD was treated with medication and 
diet.  

However, when he was examined in connection with a VA 
hospitalization in April 1997, the veteran's liver was not 
enlarged and his lab studies were normal.  Similarly, January 
and February 1996 lab studies from Western Plains Regional 
Hospital as well as May 1999, January 1999, and February 1999 
VA labs were also normal.  Likewise, VA abdominal/liver 
ultrasounds, dated in December 1998 and February 1999, showed 
no significant abnormality other than normal postoperative 
changes. 

The veteran appeared for a VA examination in April 1998.  At 
that time, the veteran complained of episodes of dyspepsia 
and "gastroesophageal reflux disease like symptoms" with 
regurgitation, belching, and postprandial epigastric 
distress.  He also complained of episodes of diarrhea and 
constipation, and claimed that he had been treated with 
various antacids, and presently was treated with H2 blockers.  
Next, it was noted that the veteran had a history of 
alcoholism which followed him most of his adult life.  He 
also reported that he was not drinking at this time.

On examination, the veteran had a large hockey-stick shaped 
scar, extending from the epigastrium across the right 
hypochondrium to the lower ribs on the right side and back to 
the posterior axillary line, which was healed and non tender.  
There was slight tenderness to palpation over the right area 
of the liver, and no evidence of jaundice or herniation.  The 
diagnosis was acute liver injury, status post resection of 
the right lobe of the liver, with symptoms of gastro-
esophageal reflux disease at the present, treated, and no 
evidence of liver disease.

The veteran, at his October 1999 hearing, testified that his 
residuals from his liver injury included diarrhea, reflux, 
and pain.  He also reported having pain on right side, below 
the rib cage.  He testified that he had a lot of diarrhea and 
would also get constipated.  He claimed that he was treated 
during service for what was thought to be peritoneal 
adhesions secondary to his operation, and he essentially 
claimed that he currently had pain in the area of the 
operation.  He also testified that he had reflux since his 
discharge from service and that he took medication for it, 
and also took medication for the diarrhea.

Thereafter, the veteran appeared for a VA liver examination 
in November 2002.  At that time, the veteran complained of 
some tenderness and soreness at the site of the drain.  Next, 
it was noted that the veteran had a history of ethanol abuse, 
GERD with gastric reflux for which he took Zantac, some 
feelings of regurgitation, and some problems with 
postprandial epigastric distress thought to be secondary to 
the production of acid with the GERD.  The veteran then 
denied having had a problem with either jaundice or 
tenderness in the area of the liver and did not know if he 
had a hiatal hernia.  Thereafter, the examiner noted that the 
veteran brought with him the results of a recent colonoscopy 
that did not show any evidence of disease.

On examination, veteran weighed 173 pounds with a maximum 
weight of 190 pounds.  The abdomen had three scars that were 
characterized as well healed with neither herniation nor 
dehiscence.  However, the drain site scar was noted to have 
slight tenderness.  There was no real tenderness noted over 
the liver to percussion or auscultation.  There was no 
abnormality by auscultation.  The diagnosis was laceration of 
the liver status post subtotal resection of right lobe with 
residuals and no evidence of liver disease on this 
examination.

First, the examiner opined, from a review of the record on 
appeal, that "[s]o far as can be determined from his 
subsequent course, he has had no evidence of liver disease at 
any time.  One would not expect any liver disease as a result 
of a laceration to the liver . . . Recent liver function 
tests done over the past year have all been well within the 
normal limits.  There has never been any evidence of jaundice 
as well."  Next, it was opined that "[t]he laceration of 
the liver would not be expected to cause any kind of liver 
disease, however, the veteran is an abuser of alcohol, which 
would cause abnormalities of function, although at present 
time there does not seem to be any alteration to function 
from the usual testing."

The Board notes that a review of the record on appeal shows 
the veteran complained of episodes of dyspepsia and 
"gastroesophageal reflux disease like symptoms" with 
regurgitation, belching, and postprandial epigastric distress 
as well as episodes of diarrhea and constipation.  The record 
on appeal also shows the veteran's periodic complaints and/or 
treatment for chest pain, abdomen pain, and/or diarrhea 
variously diagnosed as possible hiatal hernia, reflux 
esophagitis, gastroenteritis, GERD, acute atypical chest 
pain, likely gastrointestinal, and irritable bowel syndrome.

However, the April 1998 VA examiner reported that the 
veteran's adverse symptomatology was limited to slight 
tenderness to palpation over the right area of the liver with 
symptoms of gastro-esophageal reflux disease.  Similarly, the 
November 2002 VA examiner reported that the veteran's adverse 
symptomatology was limited to slight tenderness at the site 
of the drainage in the right mid-clavicular line.  Moreover, 
both examiners opined that there was no evidence of liver 
disease.  Furthermore, the November 2002 VA examiner opined 
that the veteran had never had a history of liver disease, 
liver function tests had all been well within the normal 
limits, and there has never been any evidence of jaundice.  

Therefore, the Board finds that, because the criteria for an 
increased, 30 percent rating, requires a showing of (or 
impairment equivalent to) moderately severe adhesions, with 
partial obstruction manifested by delayed motility of barium 
meal and less frequent and less prolonged episodes of pain 
than are present with severe adhesions (see Diagnostic 
Code 7301) or cirrhosis of the liver manifested by portal 
hypertension and splenomegaly, with weakness, anorexia, 
abdominal pain, malaise, and at least minor weight loss (see 
Diagnostic Code 7312) and the criteria for an increased, 20 
percent, rating for chronic liver disease without cirrhosis 
(including hepatitis B, chronic active hepatitis, autoimmune 
hepatitis, hemochromatosis, and drug-induced hepatitis, etc., 
but excluding bile duct disorders and hepatitis C) requires a 
showing that the disability is productive of daily fatigue, 
malaise, and anorexia (without weight loss or hepatomegaly), 
requiring dietary restriction or continuous medication, or; 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period (see Diagnostic Code 7345) and the veteran does not 
manifest any of the required adverse symptomatology, his 
claim must be denied under both old and new Diagnostic 
Code 7311.  38 C.F.R. § 4.114 (2001); 38 C.F.R. § 4.114 
(2002).  Neither is found to be more favorable to him.

In reaching its conclusion, the Board has considered the 
arguments as set forth in written statements to the RO as 
well as at the veteran's hearing.  Once again, the Board 
acknowledges that, while a lay witness can report the visible 
symptoms or manifestations of a disease or disability, his or 
her belief as to current severity is not probative evidence 
because only someone qualified by knowledge, training, 
expertise, skill, or education, which the veteran is not 
shown to possess, may provide evidence requiring medical 
knowledge.  See Bostain v. West, 11 Vet. App. 124 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492, 
(1992); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  
Therefore, the Board finds that greater evidentiary weight 
must be given to the clinical evidence of record rather than 
the veteran's lay assertions regarding the severity of his 
disability.


ORDER

Entitlement to service connection for a cervical spine 
disability is denied.

A rating in excess of 10 percent for residuals of a fractured 
left wrist is denied.

A rating in excess of 10 percent for residuals of a liver 
injury is denied.


REMAND

As to the veteran's claim for an increased rating for 
residuals of a pneumothorax, the Board notes that this issue 
was remanded in October 2000, in part, to obtain medical 
opinion evidence as to which of the veteran's adverse 
symptomatology were due to his service connected residuals of 
a pneumothorax as opposed to other non service connected 
disabilities, such as the allergies, bronchitis, chronic 
obstructive pulmonary disease, and the smoking noted in some 
of the post-service treatment records.  

It was also remanded to reconcile the apparent conflict 
between the April 1998 VA respiratory examiner's 
interpretation of the veteran's April 1998 pulmonary function 
test (PFT) (showing only mild restrictive disease) and April 
1998 PFT (which showed the veteran's forced expiratory volume 
in one second (FEV-1) to be significantly impaired).  It was 
implicit in the Board's remand that the veteran would be 
provided an examination which would permit VA to rate the 
severity of his service connected disability under 38 C.F.R. 
§ 4.97, Diagnostic Code 6843. 

However, while a review of the post-remand record on appeal 
shows that the RO, in January 2003, provided the veteran with 
the requested examination and necessary PFT, that examiner 
neither reconciled the April 1998 VA examiner's opinion with 
the April 1998 PFT scores nor provided sufficient information 
about the severity of the veteran's service connected 
respiratory disorder too allow VA to rate his disability 
under 38 C.F.R. § 4.97, Diagnostic Code 6843.  

Specifically, while the January 2001 examiner and/or the PFT 
provided the Board with the veteran's FEV-1 and the ratio of 
FEV-1 to forced vital capacity (FVC) (FEV-1\FVC), they did 
not provide the Board with the veteran's Diffusion Capacity 
of the Lung for Carbon Monoxide (DLCO) by the Single Breath 
Method (SB) or his maximum exercise capacity as measured in 
milliliters per kilogram per minute (ml/kg/min) of oxygen 
consumption.  See 38 C.F.R. §§ 4.97, Diagnostic Code 6843.  
Neither did the examiner specifically comment on whether the 
veteran has cor pulmonale (right heart failure), right 
ventricular hypertrophy, pulmonary hypertension (shown by 
echo or cardiac catheterization), episodes of acute 
respiratory failure, or requires outpatient oxygen therapy.  
Id.

The Court in Stegall v. West, 11 Vet. App. 268 (1998), held 
that, where the remand orders of the Board are not satisfied, 
the Board itself errs in failing to ensure compliance.  
Accordingly, given the VA examiner's failure to fully comply 
with the development requested by the Board in its October 
2000 remand, and the RO's failure to ensure compliance, the 
Board must once again remand this issue.  See 38 U.S.C.A. 
§ 5103A(b) (West 2002); 38 C.F.R. § 19.9 (2002); Stegall v. 
West, supra; Johnson v. Brown, 7 Vet. App. 95 (1994).

Accordingly, this issue is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the claims 
folder and ensure that all notification 
and development required by the Veterans 
Claims Assistance Act of 2000, and its 
implementing regulations are completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107; 
and in 38 C.F.R. § 3.159 et seq., are 
fully satisfied.

2.  The RO should contact the veteran and 
ask if he has any additional evidence he 
wishes to file in support of his claim, 
including the names, addresses, and dates 
of treatment of all health care providers 
who recently provided him treatment for 
the disability in questions.  The RO 
should thereafter obtain all identified 
records that have not been previously 
associated with the record on appeal.  If 
any records cannot be obtained, the RO 
must notify the veteran of this fact as 
well as the fact that the RO will 
adjudicate the veteran's claim without 
these records if they cannot be obtained.

3.  The RO should arrange for the veteran 
to be afforded another respiratory 
examination along with a PFT.  Send the 
claims folder to the examiner.  The 
examiner is asked to review the claims, 
the results of the examination, and the 
PFT and specifically report the veteran's 
FEV-1, FEV-1\FVC, DLCO by the Single 
Breath Method, and his maximum exercise 
capacity as measured in milliliters per 
kilogram per minute (ml/kg/min) of oxygen 
consumption as well as specifically 
comment on whether veteran has cor 
pulmonale (right heart failure), right 
ventricular hypertrophy, pulmonary 
hypertension (shown by echo or cardiac 
catheterization), episodes of acute 
respiratory failure, or requires 
outpatient oxygen therapy.  See 38 C.F.R. 
§ 4.97, Diagnostic Code 6843.  

Next, the examiner should offer any 
explanation for the different conclusions 
reached at the April 1998 VA respiratory 
examination and the tests results 
obtained in the April 1998 PFT.

4.  To help avoid a future remand, the RO 
is asked to ensure that all requested 
development has been completed in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.  The RO should again readjudicate the 
claim.  If the determination remains 
adverse to the veteran, he and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
given an opportunity to respond.  The 
Supplemental Statement of the Case must 
contain notice of all relevant actions 
taken on this claim, to include all 
pertinent evidence received since the 
last supplemental statement of the case 
as well as the applicable law and 
regulations governing an increased rating 
for the disability in question.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as the ultimate outcome of this appeal.  No action is 
required by the veteran until he receives further notice.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office. Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



